Citation Nr: 1418634	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas.


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a kidney disorder to include chronic renal failure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at an October 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file. In October 2012, the Veteran, through his representative, submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for a kidney disorder to include chronic renal failure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 1968 rating decision denied entitlement to service connection for a kidney disorder; the Veteran did not appeal.

2. Evidence received since April 1968 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. An April 1968 RO decision that denied entitlement to service connection for a kidney disorder is final. 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).

2. The evidence added to the record since April 1968 is new and material; the claim for service connection for a kidney disorder to include chronic renal failure is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. The Board is granting the application to reopen. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Application to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a kidney disorder was initially denied by a rating decision dated April 1968, because there was no medical evidence of a current kidney disorder or evidence of a kidney disorder incurred in service. There was no appeal filed, and under then-applicable law as now, that decision became final. 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968). Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran has submitted new and material evidence including private medical records indicating he has a kidney disorder. These records include documentation from the South Texas Radiology Imaging Center dated in June 2007, the San Antonio Kidney Disease Center from May 2008 - January 2010, and the Northeast Methodist Hospital dated in December 2009. 

The new evidence relates to unestablished facts necessary to substantiate the claim; specifically that the Veteran has a current kidney disorder.  See 38 C.F.R. § 3.156, 4.125(a). It raises a reasonable possibility of establishing the claim.  Id. Therefore, presuming its credibility, the evidence is new and material. Such new and material evidence having been received, the claim is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for kidney disorder is reopened, and to this extent only, the appeal is granted.

REMAND

In a February 2011 opinion, a VA examiner found that the Veteran's "chronic renal failure... is not due to electrical injury sustained in November of 1962. During an October 2010 hearing the Veteran through his representative, testified and submitted internet articles suggesting the trauma he experienced to his back as a result of the electrocution, caused his current kidney disorder. For clarification of the evidence, the case is REMANDED for the following action:

1. Return the claims file to the VA doctor who issued the February 2011 opinion. If the VA doctor who issued the February 2011 opinion is not available, then obtain a new opinion from a physician of suitable background and experience to determine whether the Veteran's kidney disorder is related to his service. The following considerations will govern the opinion: 

a. The entire claims folder and a copy of this remand must be made available to the reviewer.

b. The opinion must reflect review of pertinent materials in the claims folder. After reviewing the claims file the examiner must determine WHETHER OR NOT THE VETERAN DEVELOPED A KIDNEY DISORDER AS A RESULT OF HIS ACTIVE SERVICE. If so, the reviewer must state whether the condition resulted from electrocution or any other incident of military service. 

c. THE EXAMINER MUST SPECIFICALLY EXPRESS AN OPINION AS TO WHETHER AND/OR TO WHAT EXTENT:

i. THE VETERAN'S KIDNEY DISORDER WAS RELATED TO SERVICE, OR, ALTERNATIVEY, CAUSED OR AGGRAVATED BY THE TRAUMA THE VETERAN SUSTAINED WHEN HE WAS ELECTROCUTED DURING SERVICE.

"Aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

d. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. Internet articles submitted by the Veteran in October 2012 entitled, "Electrical Injuries: Discussion" and "Kidney Failure." 

ii. A positive nexus opinion dated May 12, 2008 from a Dr. P.S. stating, "it is as least as likely as not that his current disability could be related to the electrocution he sustained while he was in military service."

iii. Hearing transcript dated October 15, 2012.  

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. 
The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted and discussed a review of the claims folder including electronic "Virtual VA" filings; explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. A SUMMARY CONCLUSION, WITHOUT A STATED AND EXPLAINED BASIS IN THE LAW, IS NOT SUFFICIENT. 
 
3. Readjudicate the issue of entitlement to service connection for a kidney disorder to include chronic renal failure. If the claim remains denied, the appellant and her representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


